Case: 18-50349      Document: 00514769172         Page: 1    Date Filed: 12/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-50349
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                  December 20, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

MARCELINO JAIME-LUNA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:17-CR-677-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Marcelino Jaime-Luna appeals the 51-month sentence he received
following his guilty plea conviction for illegal reentry into the United States.
He argues that the sentence is greater than necessary to meet the sentencing
goals of 18 U.S.C. § 3553(a).              We review sentences for substantive
reasonableness under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). Because the sentence falls within the properly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50349     Document: 00514769172      Page: 2   Date Filed: 12/20/2018


                                  No. 18-50349

calculated advisory guidelines range, it is entitled to a presumption of
reasonableness. See United States v. Campos-Maldonado, 531 F.3d 337, 338
(5th Cir. 2008). We have rejected Jaime-Luna’s argument that the double-
counting of criminal history for illegal reentry necessarily renders a sentence
unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009).
      Jaime-Luna’s general disagreement with the propriety of his sentence
and the district court’s weighing of the § 3553(a) factors is insufficient to rebut
the presumption of reasonableness that attaches to a within-guidelines
sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). His
arguments amount to a request that this court reweigh the sentencing factors,
which we may not do. See Gall, 552 U.S. at 51. Jaime-Luna has not shown
that the district court failed to consider any significant factors, gave undue
weight to any improper factors, or clearly erred in balancing the sentencing
factors. He has not rebutted the presumption of reasonableness. See Cooks,
589 F.3d at 186.
      AFFIRMED.




                                        2